DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 July 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12 July 2022 have been fully considered. However, all arguments are directed to Johnstad not teaching the first tube also being a waveguide. This limitation is disclosed by Dowell (US 2014/0124210) as discussed below. Therefore, the arguments are moot.
The 112(b) rejection is withdrawn due to amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 11-12, 14, 17, 20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowell (US 2014/0124210).
With respect to claim 1: Dowell discloses an apparatus for detecting a downhole feature in a well having a wellbore, the apparatus comprising: 
an electromagnetic antenna (102; ¶ [0014-15]) comprising a receiver (122); and 
a first tube (downhole half of 106) provided in a casing (casing in 108 shown in Fig. 1) of the wellbore (108), wherein the first tube is fluid and/or liquid permeable (¶ [0013, 0018]), and wherein the first tube comprises a first waveguide (¶ [0015]).
With respect to claim 2: Dowell further discloses the well is an oil, gas or water well (¶ [0013]), and the well is a production, injection/artificial lift, completed/sealed/pressurised, observation, injection or disposal well (¶ [0013]).
With respect to claim 4: Dowell further discloses the first tube comprises a polymeric or plastics material or a metallic material (¶ [0012, 0014]).
With respect to claim 5: Dowell further discloses the apparatus comprises a second tube (uphole half of 106) which is fluid and/or liquid impermeable comprising a solid, non-porous or non-perforated side wall (Fig. 1).
With respect to claim 6: Dowell further discloses the second tube comprises a polymeric or plastics material or a metallic material (¶ [0012, 0014]).
With respect to claim 7: Dowell further discloses an upper or downstream end of the first tube is attached to or connected to a lower or upstream end of the second tube (Fig. 1).
With respect to claim 8: Dowell further discloses the first tube is hollow (¶ [0013, 0018]; Fig. 1), and the apparatus comprises a second tube (downhole half of 106) which is hollow (¶ [0013, 0018]; Fig. 1), and the second tube comprises a second waveguide (¶ [0015]).
With respect to claim 11: Dowell further discloses a second tube (uphole half of 106) comprises a second waveguide (¶ [0015]); and a connector (part that connects uphole and downhole halves of 106) comprises a further waveguide (¶ [0015]).
With respect to claim 12: Dowell further discloses the first tube has a substantially circular cross-section (¶ [0012]; Fig. 1); and a second tube  (uphole half of 106)has a substantially circular cross-section (¶ [0012]; Fig. 1).
With respect to claim 14: Dowell further discloses the electromagnetic antenna is connected to another or upstream end of a second tube (uphole half of 106), and wherein the electromagnetic antenna comprises a transmitter (120; ¶ [0014]).
With respect to claim 17: Dowell discloses a well (108) comprising a wellbore casing (casing in 108 shown in Fig. 1) and an apparatus (see rejection of claim 1 above) for detecting a downhole feature (Abstract) in the well as claimed in claim 1 (see rejection of claim 1 above).
With respect to claim 20: Dowell discloses a tube (downhole half of 106) when used as a first tube of the apparatus of claim 1 (see rejection of claim 1 above).
With respect to claim 22: Dowell discloses a method of detecting at least one downhole feature in a well, the method comprising: 
providing an apparatus according to claim 1 (see rejection of claim 1 above) within a wellbore (108) of the well (Fig. 1); 
transmitting from a transmitter (120; ¶ [0014]) an electromagnetic signal within the apparatus (¶ [0014-15]); 
reflecting at least part of the electromagnetic signal from the at least one downhole feature (¶ [0015]); 
receiving the at least part of the electromagnetic signal at a receiver (124; ¶ [0015]).
	With respect to claim 23: Dowell further discloses the transmitter and the receiver are provided external of the wellbore (Fig. 1); the downhole feature comprises a fluid/fluid interface (104a; ¶ [0015]); and the method comprises the step of sealing the well prior to the step of transmitting the electromagnetic signal (Fig. 2 shows a sealed wellbore; ¶ [0020])).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell as applied to claim 1 above, and further in view of Johnstad (US 2007/0040557).
With respect to claim 3: Dowell discloses all aspects of the claimed invention except for the first tube comprises an at least partially porous or perforated wall or side wall comprising a plurality of pores, micropores, holes or slots. Johnstad teaches a first tube perforated part of 7 in Figs. 1, 3, 5, ¶ [0025] OR perforated part of 70 in Figs. 1, 5, ¶ [0025] OR 72 in Fig. 12) comprises an at least partially porous or perforated wall or side wall (¶ [0025, 0052]; Figs. 1, 5, 12) comprising a plurality of pores, micropores, holes or slots (¶ [0025, 0052]; Figs. 1, 5, 12). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the pores/micropores/holes/slots in a downhole pipe of Johnstad with the invention of Dowell since doing so would aid in wellbore production (Johnstad ¶ [0025]) below a packer (4).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dowell as applied to claims 1 and 18, above, and further in view of Tolman (US 2001/0050172).
With respect to claim 9: Dowell discloses all aspects of the claimed invention except for at least one of the first tube and the second tube is reelable or spoolable. Tolman teaches a tube (106) that is reelable or spoolable (¶ [0068, 0105]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the reelable or spoolable tube of Tolman with the invention of Dowell since doing so would allow deployment without the need for a breaking out system to disconnect pipes.
With respect to claim 18: Dowell further discloses the well comprises: 
a completed/sealed/pressurised well (¶ [0013]); 
a wellbore casing (casing in 108 shown in Fig. 1); 
a production tubing (downhole half of 106); 
a second tube extending out of the wellbore (uphole half of 106) and 
the apparatus extends within the well (Fig. 1).
Dowell does not explicitly disclose a wellhead, a Christmas tree, and the second tube extends through the wellhead/Christmas tree. Tolman teaches it known in the art to have a tube (106) extend through a wellhead (¶ [0070-71]; Fig. 1). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the wellhead of Tolman with the invention of Dowell since doing so would aid in flow control and hydraulic isolation during operations (Tolman ¶ [0071]).
The combination of Dowell and Tolman does not explicitly teach a Christmas tree. Examiner takes official notice that Christmas trees are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to combine the Christmas tree known in the art with the invention of Dowell and Tolman since doing so would allow the Christmas tree to perform its designed function of regulating the flow of formation fluids from the well.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dowell as applied to claim 14 above, and further in view of Tolman and Johnstad.
With respect to claim 15:Dowell further discloses in use, in a transmission path, an electromagnetic signal propagates from the transmitter through the second tube (¶ [0014]), in said transmission path, the electromagnetic signal propagates through a connector (structure that connects uphole and downhole halves of 106; ¶ [0014-15]), in said transmission path the electromagnetic signal propagates through the first tube until a fluid/fluid interface(s) is met (¶ [0015]), at said fluid/fluid interface (104a) the electromagnetic signal is at least partially reflected (¶ [0015]), the reflected electromagnetic signal then propagating through the first tube, the connector, and the second tube in a received path (¶ [0015]), the reflected signal being received by the receiver (¶ [0015]), and the electromagnetic signal comprises a microwave signal (¶ [0014-15]) , a millimetre or radio signal.
Dowell does not explicitly disclose the second tube extends through the wellhead and/or the Christmas tree or that the electromagnetic signal comprises a TE-nn, TEnn or TEMnn mode. Tolman teaches it known in the art to have a tube (106) extend through a wellhead (¶ [0070-71]; Fig. 1). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the wellhead of Tolman with the invention of Dowell since doing so would aid in flow control and hydraulic isolation during operations (Tolman ¶ [0071]).
The combination of Dowell and Tolman does not explicitly teach the electromagnetic signal comprises a TE-nn, TEnn or TEMnn mode. Johnstad teaches an electromagnetic signal comprises a TE-nn, TEnn or TEMnn mode (¶ [0041]). It would be obvious to one having ordinary skill at the time of filing to combine the mode of Johnstad with the invention of Dowell and Tolman since doing so would result in less attenuation (Johnstad (¶ [0041]).

Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672